The statute requiring a memorandum of a conditional sale of personal property to be recorded expressly excepts *Page 612 
from its operation "a lien upon household goods created by a lease thereof, containing an option in favor of the lessee to purchase the same at a time specified." P.S., c. 140, s. 23. In Lamb v. King, 73 N.H. 400, it was held that a piano kept for use in a family is an article of "household goods" under this statute. Whether it is so kept for use is obviously a question of fact which the reported case does not disclose. That it might be kept for the use of a landlord's family in a hotel, as well as in a private house, is too plain for serious discussion. No debatable question of law is raised by the case.
Case discharged.
All concurred. *Page 613